This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,149

 5 CONRAD VILLEGAS, JR.,

 6          Defendant-Appellant,


 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Daniel Viramontes, District Judge

 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jorge A. Alvarado, Chief Public Defender
14 Will O’Connell, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
 1   {1}   Defendant contends that he received an illegal sentence when, following a

 2 probation violation, the trial court did not credit him with the time he served while

 3 incarcerated on his original sentence. [DS 5] Our notice agreed with Defendant and

 4 proposed to reverse and remand for resentencing.

 5   {2}   The State has responded to our notice, indicating that the State does not oppose

 6 our proposed disposition. [MIO 2] Additionally, we note that the State suggests that

 7 Defendant is entitled to 365 days of credit, as opposed to 364 days, as provided in our

 8 notice. [MIO 2; DS 5; CN 2]

 9   {3}   Accordingly, for the reasons detailed in our notice and discussed above, we

10 reverse and remand to the district court for resentencing.

11   {4}   IT IS SO ORDERED.

12

13                                     _______________________________________
14                                     MICHAEL D. BUSTAMANTE, Judge

15 WE CONCUR:


16
17 MICHAEL E. VIGIL, Chief Judge


18
19 RODERICK T. KENNEDY, Judge




                                               2